Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	 Applicant's election with traverse of Group I, Embodiment 3 (figs. 20A-23C), claims 1-12, in the reply filed on 06/02/2022 is acknowledged. The traversal is on the ground(s) that examination of the entire application could be made without serious burden. This is not found persuasive.
For example:
a) Embodiment 1 depicted in figures 1A-14C, wherein two sidewalls of a top surface of the active patterns has a stepwise portion.
b) Embodiment 2 depicted in figures 15A-19C, wherein a stepwise portion is not formed at the top surface of the active patterns.
c) Embodiment 3 depicted in figs. 20A-23C, wherein one side wall of a top surface of the active patterns has a stepwise portion.
As such, the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 2004/0032006; hereinafter Yun) in view of Wu et al. (US 2010/0295147; hereinafter Wu).
Regarding claim 1, Fig. 4I of Yun discloses a semiconductor device, comprising: a substrate 40 having a plurality of trenches; an insulating pattern 50/56 covering bottom surfaces of the plurality of trenches and inner side surfaces of the plurality of trenches; and active patterns defined by the plurality of trenches, wherein the active patterns are spaced apart from each other in a first direction and are parallel to each other, the first direction parallel to a top surface of the substrate.
Yun fails to disclose the topmost ends of the active patterns has a stepwise portion.
However, Fig. 2H of Wu teaches the topmost ends of the active patterns 110 has a stepwise portion. It would have been obvious to those having ordinary skill in the art at the time of invention to formed the active patterns as taught by Wu in the device of Yun in order to increase a size of the device isolation region which can ensure sufficient device isolation characteristics.

Regarding claim 2, Wu discloses wherein a distance from topmost surfaces of the active patterns to the bottom surfaces of the plurality of trenches is larger than a distance from a bottom step of the stepwise portion to the bottom surfaces of the plurality of trenches (fig. 2H).
Regarding claim 3, Wu discloses wherein the stepwise portion has a shape which is recessed or is concave toward an inner portion of each active pattern compared with a side surface of each active pattern (fig. 2H).
Regarding claim 4, Yun discloses wherein the plurality of trenches comprise first trenches and second trenches, and a width of bottom surfaces of the second trenches in the first direction is greater than a width of bottom surfaces of the first trenches in the first direction (fig. 4I).
Regarding claim 7, Wu discloses wherein the insulating pattern further comprises an upper oxide layer 150, and the upper oxide layer 150 covers top surfaces of the lower oxide layer 150, and covers the active patterns (fig. 2H).
Regarding claim 8, the combination of Yun and Wu discloses wherein the upper oxide layer comprises a same material as the lower oxide layer, and the nitride layer comprises a material different from the lower oxide layer and different from the upper oxide layer (fig. 4I of Yun & fig. 2H of Wu).

Regarding claim 9, Fig. 4I of Yun discloses semiconductor device, comprising: a substrate 40 having a plurality of trenches, the plurality trenches including first trenches and second trenches having widths different from each other; active patterns defined by the plurality of trenches; an oxide layer 50 covering an inner surface of each of the first trenches and the second trenches; and a nitride layer 56 filling the second trenches, the oxide layer 50 is interposed between inner side surfaces of the second trenches and a side surface of the nitride layer 56, and the oxide layer 50 is interposed between bottom surfaces of the second trenches and a bottom surface of the nitride layer 56.  
Yun fails to disclose the topmost ends of the active patterns has a stepwise portion.
However, Fig. 2H of Wu teaches the topmost ends of the active patterns 110 has a stepwise portion. It would have been obvious to those having ordinary skill in the art at the time of invention to formed the active patterns as taught by Wu in the device of Yun in order to increase a size of the device isolation region which can ensure sufficient device isolation characteristics.
Regarding claim 10, Wu discloses wherein the active patterns are parallel to each other and are spaced apart from each other in a first direction, the first direction parallel to a top surface of the substrate, and a distance between a topmost surface of the active patterns and bottom surfaces of the plurality of trenches is greater than a distance between a bottom step of the stepwise portion and the bottom surfaces of the plurality of trenches (fig. 2H).
Regarding claim 11, Yun discloses wherein a width of the bottom surfaces of the second trenches in the first direction is greater than a width of bottom surfaces of the first trenches in the first direction (fig. 4I).
Regarding claim 12, Wu discloses wherein the stepwise portion has a shape which is recessed or is concave toward an inner portion of each active pattern compared with a side surface of each active pattern (fig. 2H).
3. 	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 2004/0032006) in view of Wu (US 2010/0295147), and further in view of Chen et al. (US 2020/0075397; hereinafter Chen).
	Regarding claim 5, the combination of Yun and Wu fails to disclose the lower oxide layer fills the first trenches, and the lower oxide layer conformally covers bottom surfaces of the second trenches.
However, Figs. 2-4 of Chen teaches the insulating pattern comprises a lower oxide layer and a nitride layer, the lower oxide layer 130 fills the first trenches R1, and the lower oxide layer 130 conformally covers bottom surfaces of the second trenches R2 and inner side surfaces of the second trenches R2.  
In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to have modified the trench isolation material as taught by Chen in the Yun and Wu device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming the trench isolation. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 

Regarding claim 6, Chen discloses wherein the nitride layer 150 fills remaining portions of the second trenches R2 (fig. 4). 
Regarding claim 7, Chen discloses wherein the insulating pattern further comprises an upper oxide layer 160/170, and the upper oxide layer 160/170 covers top surfaces of the lower oxide layer 130, covers the nitride layer 150, and covers the active patterns (fig. 6).  
Regarding claim 8, Chen discloses wherein the upper oxide layer 160/170 comprises a same material as the lower oxide layer 130, and the nitride layer 150 comprises a material different from the lower oxide layer 130 and different from the upper oxide layer 160/170 (fig. 6).  

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818